 Case 2:19-cv-10464-ODW-PLA Document 22 Filed 05/26/20 Page 1 of 1 Page ID #:1840



1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9                                         WESTERN DIVISION
10

11   ANTOINE MONROE,                             )     No. CV 19-10464-ODW (PLA)
                                                 )
12                       Petitioner,             )     ORDER ACCEPTING MAGISTRATE
                                                 )     JUDGE’S REPORT AND
13                  v.                           )     RECOMMENDATION
                                                 )
14   TAMMY FOSS, Warden                          )
                                                 )
15                        Respondent.            )
                                                 )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
18   herein, the Magistrate Judge’s Report and Recommendation, and petitioner’s Objections to the
19   Report and Recommendation. The Court has engaged in a de novo review of those portions of
20   the Report and Recommendation to which objections have been made. The Court accepts the
21   recommendations of the Magistrate Judge.
22         ACCORDINGLY, IT IS ORDERED:
23         1.     The Report and Recommendation is accepted.
24         2.     Judgment shall be entered consistent with this Order.
25         3.     The clerk shall serve this Order
                                                er and the JJudgment
                                                             u gment on all counsel orr parties
                                                             ud                         p rties of record.
                                                                                        pa         record
26
              May 26, 2020
27   DATED: ________________________                 ________________________________________
                                                     ________________
                                                                    _____
                                                                     ___
                                                                     __ __
                                                                         _______________________
                                                                              __
                                                           HONORABLE
                                                           HONORABL     OTIS
                                                                    LE OT
                                                                        O  IS
                                                                            SD D.. WRIGHT, II
28                                                                STATES
                                                          UNITED STATETES D
                                                                      TE   DISTRICT
                                                                           DI
                                                                            ISTRICT JUDGE
